Name: Decision of the EEA Joint Committee No 106/98 of 27 November 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: foodstuff;  chemistry;  health;  marketing;  European Union law;  food technology
 Date Published: 1999-10-28

 Avis juridique important|21999D1028(01)Decision of the EEA Joint Committee No 106/98 of 27 November 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 277 , 28/10/1999 P. 0037 - 0041DECISION OF THE EEA JOINT COMMITTEENo 106/98of 27 November 1998amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 100/98 of 30 October 1998(1);Whereas Directive 97/60/EC of the European Parliament and of the Council of 27 October 1997 amending for the third time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 43 (Council Directive 88/344/EEC) of Chapter XII of Annex II to the Agreement: "- 397 L 0060: Directive 97/60/EC of the European Parliament and of the Council of 27 October 1997 (OJ L 331, 3.12.1997, p. 7)."Article 2The texts of Directive 97/60/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 28 November 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 27 November 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 197, 29.7.1999, p. 51, corrigendum: OJ L 226, 27.8.1999, p. 44.(2) OJ L 331, 3.12.1997, p. 7.